WHATLEY, Judge.
In this appeal brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. *2511396, 18 L.Ed.2d 493 (1967), we have found no error affecting J.H.’s adjudication of delinquency; however, we reverse his sentence because he was improperly placed on community control for an indefinite period of time.
When a juvenile is sentenced to community control, such sentence may not last longer than the maximum term that an adult could serve for the same offense. See § 985.231(l)(d), Fla. Stat. (1997); T.J. v. State, 743 So.2d 1158, 1160 (Fla. 2d DCA 1999); A.C. v. State, 688 So.2d 1004 (Fla. 2d DCA 1997). J.H. was convicted of possession of marijuana, which is a first-degree misdemeanor. Therefore, his term of community control may not exceed one year.
Accordingly, we affirm J.H.’s adjudication of delinquency, reverse his sentence, and remand it with instructions that his term of community control not exceed one year.
THREADGILL, A.C.J., and DAVIS, J., Concur.